Title: To George Washington from Benjamin Franklin, 10 May 1783
From: Franklin, Benjamin
To: Washington, George


                  
                     Sir,
                     Passy 10. May 1783
                  
                  Permit me to introduce to you the Bearer Mr Hogendorff, of an illustrious Family, and Lieutenant in the Dutch Guards.  He is strongly recommended to me by Persons of Distinction, as a Gentleman of excellent Character: His principal Design in going to America is to make himself acquainted with the Country, and its Inhabitants: I beg you will favour him with your best Advice & Counsels which as a Stranger he may stand in need of, and which you have a Pleasure in affording to Persons of Merit.  With great Regard, I have the Honour to be, Sir, Your Excellency’s, most obedient and most humble Servant.
                  
                     B. Franklin
                  
               